DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	No IDS was provided for consideration.

Claim Interpretation
The usage of “approximately” from claims 5-9, is definite using the definition provided in Specification [0030], “In the following description, each value, quantity, or attribute herein preceded by “substantially,” “approximately,” “about,” a form or derivative thereof, or a similar term, encompasses a range that includes the value, quantity, or attribute ±20% of the value, quantity, or attribute, or a range that includes ±20% of a difference between the ends of the range. For example, “approximately 1.0 V” encompasses a voltage 0.8 V≤α≤1.2 V, and “an approximate range of 0.40 V-1.00 V” encompasses a range of 0.28 V-1.12 V. Furthermore, two axes are substantially parallel to one another encompasses an angle of −18°≤α≤+18° between the two axes |90°| is the maximum angular difference between the two axes, ±20% of |90°| is ±18°, and the two axes are parallel to one another when α=0°).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, it is unclear if further circuitry was intended to be incorporated into the circuitry from Claim 17 and provided in claim 20, or if the circuitry from Claim 17 is intended to perform the additional claim limitation functions based on the usage of language “further comprising: wherein the circuitry…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kahya et. al. (U.S. 20180289430, EFD September 23, 2016)(hereinafter, “Kahya”). 
Regarding Claim 4, Kahya teaches: An endovascular device (Fig. 2B, element 20, EM-sensed guidewire, [0052]), comprising: a body configured for insertion into a body of a lifeform (Fig. 2B, element 22, guidewire, [0053]);

Regarding Claim 10, Kahya substantially teaches the claim limitations as noted above.
Kahya further teaches: further comprising: a controller circuit configured to generate first and second drive signals; wherein the first tracking unit is configured to generate the first magnetic field in response to the first drive signal; and wherein the second tracking unit is configured to generate the second magnetic field in response to the second drive signal (“…electromagnetic field generation system 150 generally includes an electromagnetic field generator ("EMFG") 151, EFMG controller 153 and electromagnetic sensors (not shown) adjoined to or integrated within EM-sensed guidewire 120 and EM-sensed hub 130. In operation, EMFG controller 153 controls a generation by EFMG 151 generates of electromagnetic field (not shown) within an EMF coordinate system 152 occupied by the electromagnetic sensors whereby the electromagnetic sensors generate EM sensing data 144 informative of a position and/or an orientation of EM-sensed guidewire 120 and EM-sensed hub 130 within EMF coordinate system 152.” [0093]).
Regarding Claim 13, Kahya substantially teaches the claim limitations as noted above.
Kahya further comprising a third tracking unit disposed at a third location of the body and including a third coil configured to generate a third magnetic field (Fig. 2B depicts 10 equally spaced electromagnetic sensors 21 adjoined to or integrated with guidewire 22 to generate “…guidance data informative of an electromagnetic sensing of a position and/or an orientation of EM-sensed guidewire 20b relative to an anatomical region.” [0053]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorraine et. al. (U.S. 20160015292, January 21, 2016)(hereinafter, “Lorraine”).
Regarding Claim 17, Lorraine teaches: An endovascular-device tracker (Fig. 2, element 200, magnetic tracker system, [0025]), comprising: at least one antenna configured to generate a signal in response to a magnetic field (Fig. 2 element 126, transmitter circuit and elements 208a-c, plurality of coils [0025-0026]); and circuitry configured to determine, in response to the signal, a location of a source of the magnetic field, the location being inside of a lifeform.
Regarding Claim 18, Lorraine substantially taches the claim limitations as noted above.
Lorraine further teaches: wherein the circuitry is configured to determine, in response to the signal, an orientation of the source of the magnetic field (“A magnetic tracker system (MTS) 200, shown in FIG. 2, is provided to determine a position (e.g., Cartesian coordinate, polar coordinate, cylindrical coordinate) and/or orientation (e.g., pitch, roll, yaw) of the medical device 104 within the body or region of interest of the patient 106... The MTS 200 includes the transmitter circuit 126, which generates magnetic fields within the region of interest. The MS 102 associated with the medical device 104, generates an output that is responsive to the magnetic field based on a relative position (e.g., distance from the transmitter circuit 126) of the MS 102 within the magnetic field. The MS 102 transmits (e.g., wire conductor, wirelessly) the output to a controller 202 of the MTS 200, which is used to determine a position of the MS 102.” [0025]). 
Regarding Claim 19, Lorraine substantially taches the claim limitations as noted above.
Lorraine further teaches: wherein an orientation of an aperture of the antenna is movable (“The transmitter circuit 126 may include a plurality of coils 208a-c arranged, for example, orthogonally to one another to produce a magnetic field in and/or proximate to the region of interest of the patient 106. For example, the coils 208a-c may each be a magnetic dipole (e.g., coils, current loops, electromagnets, electromagnetic coil) capable of producing a dipole magnetic field when a current is applied. When a current is provided across a magnetic dipole, a single magnetic field may be generated with a magnitude moment vector along its "axis." For each coil 208a-c the direction of the coil axis is perpendicular to the plane of the coil in accordance with the right-hand rule Those of ordinary skill in the art will appreciate that multiple transmitting coils may be used in coordination to generate multiple magnetic fields. Each of the coils may propagate magnetic fields along a plane that corresponds to a coordinate system...” [0026]).	
Regarding Claim 20, Lorraine substantially taches the claim limitations as noted above.
further comprising: wherein the circuitry is configured to generate data representing an image of an internal section of the lifeform and an indication of the location within the internal section; and a display configured to render the image in response to the data (“The controller 202 of the MTS 200 may include or represent hardware circuits or circuitry that include and/or are connected with one or more logic based devices, such as processors, microprocessors, microcontrollers, or other logic based devices … The controller 202 may receive a plurality of input signals including signals generated by the MS 102, the medical device 104, a user interface 206…and one or more patient reference sensors 110 and generate a plurality of output signals including those used to control the medical device 104 and/or a display 122. The controller 202 may also receive an input signal from an organ monitor …The imaging system 120 may be provided to acquire images of the region of interest …The imaging system 120 may, for example, comprise of a fluoroscopic imaging system, computed tomography (CT) imaging systems, a three-dimensional radio angiography (3DRA) system, magnetic resonance (MR), positron emission tomography (PET), single-photon emission computed tomography (SPECT), X-ray, or the like.” [0027-0028]).
Regarding Claim 28, Lorraine teaches: A method, comprising: sensing a magnetic field; and determining, in response to the magnetic field, a location of a source of the magnetic field, the location being inside of a body of a lifeform (Fig. 3, reproduced below, [0029-0030]) .

    PNG
    media_image1.png
    377
    519
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kahya in view of Nevo et. al. (U.S. 20030187347, October 2, 2003)(hereinafter, “Nevo”). 
Regarding Claim 5, Kahya substantially teaches the claim limitations as noted above.
With regards to limitations: wherein: the first tracking unit is configured to generate the first magnetic field approximately parallel to a first axis of the body; and the second tracking unit is configured to generate the second magnetic field approximately parallel to a second axis of the body, the second axis being orthogonal to the first axis (Kahya further teaches reference positon and signals of the tracking sensors are relative to a reference position  to allow the collective signals to represent guidance data information of the position and/or orientation of the EM-sensed guidewire within an anatomical region [0069].) 
Kahya is silent in explicitly teaching: the first tracking unit is configured to generate the first magnetic field approximately parallel to a first axis of the body; and the second tracking unit is configured to generate the second magnetic field approximately parallel to a second axis of the body, the second axis being orthogonal to the first axis.
Nevo in the field of tracking sensor systems teaches pairs of orthogonal tracking coils that are electrically-conductive defined formed on substrates that extend parallel to one another along a horizontal orthogonal axis of the substrate and spaced from each other along the other vertical orthogonal axis [0072-0073]. See Figs. 4-6
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Kahya the first tracking unit is configured to generate the first magnetic field approximately parallel to a first axis of the body; and the second tracking unit is configured to generate the second magnetic field approximately parallel to a second axis of the body, the second axis being orthogonal to the first axis as taught in Nevo to provide a comprehensive approach to investigating abnormalities that maybe encountered by the instrument (Nevo, [0075]).  
Regarding Claim 7, Kahya substantially teaches the claim limitations as noted above.
further comprising: a controller circuit configured to generate first and second drive signals; wherein the first tracking unit is configured to generate the first magnetic field in response to the first drive signal; and wherein the second tracking unit is configured to generate the second magnetic field in response to the second drive signal (“…electromagnetic field generation system 150 generally includes an electromagnetic field generator ("EMFG") 151, EFMG controller 153 and electromagnetic sensors (not shown) adjoined to or integrated within EM-sensed guidewire 120 and EM-sensed hub 130. In operation, EMFG controller 153 controls a generation by EFMG 151 generates of electromagnetic field (not shown) within an EMF coordinate system 152 occupied by the electromagnetic sensors whereby the electromagnetic sensors generate EM sensing data 144 informative of a position and/or an orientation of EM-sensed guidewire 120 and EM-sensed hub 130 within EMF coordinate system 152.” [0093]).  
Kahya does not explicitly teach first and second drive signals that are approximately electrically orthogonal to one another.
Nevo in the field of tracking sensor systems teaches pairs of orthogonal tracking coils that are electrically-conductive defined formed on substrates that extend parallel to one another along a horizontal orthogonal axis of the substrate and spaced from each other along the other vertical orthogonal axis [0072-0073]. See Figs 4-6. 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Kahya first and second drive signals that are approximately electrically orthogonal to one another as taught in Nevo to provide a comprehensive approach to investigating abnormalities that maybe encountered by the instrument (Nevo, [0075]).  
Regarding Claim 8, Kahya substantially teaches the claim limitations as noted above.
further comprising: a controller circuit configured to generate first and second drive signals that are approximately electrically orthogonal to one another; wherein the first tracking unit is configured to generate, in response to the first drive signal, the first magnetic field and wherein the second tracking unit is configured to generate, in response to the second drive signal, the second magnetic field (“…electromagnetic field generation system 150 generally includes an electromagnetic field generator ("EMFG") 151, EFMG controller 153 and electromagnetic sensors (not shown) adjoined to or integrated within EM-sensed guidewire 120 and EM-sensed hub 130. In operation, EMFG controller 153 controls a generation by EFMG 151 generates of electromagnetic field (not shown) within an EMF coordinate system 152 occupied by the electromagnetic sensors whereby the electromagnetic sensors generate EM sensing data 144 informative of a position and/or an orientation of EM-sensed guidewire 120 and EM-sensed hub 130 within EMF coordinate system 152.” [0093]).  
Kahya does not explicitly teach the first tracking unit is approximately parallel to a first axis of the body and the second tracking unit is approximately parallel to a second axis of the body, the second axis being orthogonal to the first axis.
Nevo in the field of tracking sensor systems teaches pairs of orthogonal tracking coils that are electrically-conductive defined formed on substrates that extend parallel to one another along a horizontal orthogonal axis of the substrate and spaced from each other along the other vertical orthogonal axis [0072-0073]. See Figs 4-6.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Kahya the first tracking unit to be approximately parallel to a second axis of the body, and the second tracking unit is the second axis being orthogonal to the first axis as taught in Nevo to provide a comprehensive approach to investigating abnormalities that maybe encountered by the instrument (Nevo, [0075]).  
Regarding Claim 9, Kahya substantially teaches the claim limitations as noted above.
Kahya further teaches: further comprising: a controller circuit configured to generate first and second drive signals; wherein the first tracking unit is configured to generate, in response to the first drive signal, the first magnetic field approximately parallel to a first axis of the body; and wherein the second tracking unit is configured to generate, in response to the second drive signal, the second magnetic field (“…electromagnetic field generation system 150 generally includes an electromagnetic field generator ("EMFG") 151, EFMG controller 153 and electromagnetic sensors (not shown) adjoined to or integrated within EM-sensed guidewire 120 and EM-sensed hub 130. In operation, EMFG controller 153 controls a generation by EFMG 151 generates of electromagnetic field (not shown) within an EMF coordinate system 152 occupied by the electromagnetic sensors whereby the electromagnetic sensors generate EM sensing data 144 informative of a position and/or an orientation of EM-sensed guidewire 120 and EM-sensed hub 130 within EMF coordinate system 152.” [0093]).
Kahya does not explicitly teach the first tracking unit is approximately parallel to a second axis of the body, and the second tracking unit is the second axis being orthogonal to the first axis.
Nevo in the field of tracking sensor systems teaches pairs of orthogonal tracking coils that are electrically-conductive defined formed on substrates that extend parallel to one another along a horizontal orthogonal axis of the substrate and spaced from each other along the other vertical orthogonal axis [0072-0073]. See Figs 4-6.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Kahya the first tracking unit to be approximately parallel to a second axis of the body, and the second tracking unit is the second axis being orthogonal to the first axis as taught in Nevo to provide a comprehensive approach to investigating abnormalities that maybe encountered by the instrument (Nevo, [0075]).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kahya as applied to claim 4 above, and further in view of  Jacobsen et. al. (U.S. 20100234724, September 16, 2010)(hereinafter, “Jacobsen”).
Regarding Claim 6, Kahya substantially teaches the claim limitations as noted above.
Kahya does not teach: wherein: the first tracking unit is configured to receive a first excitation signal wirelessly from an external source, and to generate the first magnetic field approximately parallel to a first axis of the body in response to the first excitation signal; and the second tracking unit is configured to receive a second excitation signal wirelessly from an external source, and to generate the second magnetic field approximately parallel to a second axis of the body in response to the second excitation signal, the second axis being orthogonal to the first axis.
In the field of electromagnetic image guided systems teaches: “The tracking devices 14, 40, 76 or any tracking device as discussed herein, can include a sensor, a transmitter, or combinations thereof. Further, the tracking devices can be wired or wireless to provide a signal emitter or receiver within the navigation system 20. For example, any or all of the tracking devices 14, 40, 76 can include an electromagnetic coil to sense a field produced by the localizing array 64, 66. Nevertheless, one will understand that the tracking device (14, 40, 76) can receive a signal, transmit a signal, or combinations thereof to provide information to the navigation system 20 to determine a location of the tracking device 14, 40, 76.”[0038]; “The dynamic reference frame 60 may include any appropriate tracking sensor. Therefore, the dynamic reference frame 60 may also be optical, acoustic, etc. If the dynamic reference frame 60 is electromagnetic it can be configured as a pair of orthogonally oriented coils, each having the same center or may be configured in any other non-coaxial or co-axial coil configurations.” [0045]; “A first tracking coil 142 is generally disposed around the distal end 128 of the base 102 proximate to the base opening 126. A second tracking coil 144 is disposed generally within the second tracking coil support 130. A third tracking coil 146 is generally disposed within the third tracking coil support 132. The second and third tracking coils 144 and 146 are disposed radially outwardly in the body 100 relative to the first tracking coil 142. Explained differently, each of the second and third tracking coils 144 and 146 occupy a position offset radially relative to a circumference of the first tracking coil 142.” [0061] “As illustrated in FIGS. 4 and 5, the first, second and third tracking coil planes 152, 154 and 156 are all arranged orthogonally relative to each other. Additionally, each of the first, second and third tracking coils 142, 144 and 146 define a center point (i.e., the point at which their respective axes 162, 164 and 166 intersect their respective tracking coil planes 152, 154 and 156) that do not overlap.” [0063]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kahya such that the first tracking unit is configured to receive a first excitation signal wirelessly from an external source, and to generate the first magnetic field approximately parallel to a first axis of the body in response to the first excitation signal; and the second tracking unit is configured to receive a second excitation signal wirelessly from an external source, and to generate the second magnetic field approximately parallel to a second axis of the body in response to the second excitation signal, the second axis being orthogonal to the first axis as taught in Jacobsen to be able to determine translational motion along the X,Y,Z axes as well as the yaw, pitch and roll relative to the patent (Jacobsen, [0066]), with tracking devices that are able to provide a signal emitter ore receiver within the navigation system (Jacobsen, [0038]).
 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kahya as applied to claim 4 above, and further in view of  Sherman et. al. (U.S. 20030204185, October 30, 2003)(hereinafter, “Sherman”).
Regarding Claims 11 and 12, Kahya substantially teaches the claim limitations as noted above.
further comprising: a controller circuit configured to generate first and second drive signals; wherein the first tracking unit is configured to generate the first magnetic field in response to the first drive signal; and wherein the second tracking unit is configured to generate the second magnetic field in response to the second drive signal (“…electromagnetic field generation system 150 generally includes an electromagnetic field generator ("EMFG") 151, EFMG controller 153 and electromagnetic sensors (not shown) adjoined to or integrated within EM-sensed guidewire 120 and EM-sensed hub 130. In operation, EMFG controller 153 controls a generation by EFMG 151 generates of electromagnetic field (not shown) within an EMF coordinate system 152 occupied by the electromagnetic sensors whereby the electromagnetic sensors generate EM sensing data 144 informative of a position and/or an orientation of EM-sensed guidewire 120 and EM-sensed hub 130 within EMF coordinate system 152.” [0093]).
Kahya is silent with regards to: a power supply configured to power the controller circuit; where the power supply includes a battery and configured to power the controller circuit.
	Sherman in the field of catheter based sensor systems teaches a power control system that includes a power generator that provides power to the sensor system (i.e. controller circuit). The power generator is controlled by a processor/controller which outputs signals to the generator. Based on the monitored power the processor/controller adjusts the operation of the power generator which in turn affects the power provided to the sensor system [0034].
Therefore, it would be obvious to one of ordinary skill in the art to incorporate into Kahya a power supply configured to power the controller circuit; where the power supply includes a battery and configured to power the controller circuit as taught in Sherman to provide adjustably monitored power to the sensor system collectively in groups or zone or individually (Sherman, [0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793